Citation Nr: 1043577	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  08-10 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and observers


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel
INTRODUCTION

The Veteran had active service from May 1944 to May 1956, 
including service in Nagasaki, Japan, from September 1945 to 
October 1945.  He died in February [redacted], 2007.  The appellant is 
his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which denied the above claim.

In September 2009, a hearing was held before the undersigned 
Veterans Law Judge.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  At the time of the Veteran's death, service connection was in 
effect for residuals of urinary bladder cancer as a result of 
exposure to radiation, rated as 40 percent disabling, and 
symptomatic loose internal cartilage of the right knee and 
osteochondritis of the right ankle, rated as 20 percent 
disabling.

2.  The Certificate of Death shows that the Veteran died on 
February [redacted], 2007, due to cardiac arrest, coronary heart disease 
with atrial fibrillation, and coronary artery disease.

3.  Neither coronary heart disease with atrial fibrillation nor 
coronary artery disease were manifest during service, and neither 
disorder is attributable to service. 

4.  The Veteran's service-connected disabilities were not the 
immediate or underlying cause of his death and were not 
etiologically related to the cause of death, did not contribute 
substantially or materially to cause the Veteran's death, and 
were not of such severity that they resulted in debilitating 
effects and a general impairment of health to an extent that 
rendered the Veteran materially less capable of resisting the 
effects of other disease causing death.


CONCLUSION OF LAW

A disability incurred or aggravated in service did not cause or 
contribute substantially or materially to the cause of the 
Veteran's death.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 1310 (West 2002 & 
Supp. 2009); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.312 (2010)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that, upon receipt of 
an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.

In the context of a claim for DIC benefits, which includes a 
claim of service connection for the cause of the Veteran's death, 
section 5103(a) notice must be tailored to the claim.  The notice 
should include (1) a statement of the conditions, if any, for 
which a Veteran was service connected at the time of his death; 
(2) an explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service-connected.  Unlike a claim to reopen, an original DIC 
claim imposes upon VA no obligation to inform a DIC claimant who 
submits a non-detailed application of the specific reasons why 
any claim made during the deceased Veteran's lifetime was not 
granted.  Where a claimant submits a detailed application for 
benefits, VA must provide a detailed response.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).

In regard to the appellant's cause of death claim, the RO 
provided her with notice of the elements necessary to 
substantiate a claim for benefits for service connection for the 
cause of the Veteran's death due to a service-connected condition 
in June 2007.  However, as required by Hupp, the VCAA notice was 
not tailored to her claim, did not provide notice of the 
Veteran's service connected conditions, and did not provide an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service-
connected.  Although the appellant has not raised any notice 
issues, the failure to provide the appellant with complete, 
timely notice raises a presumption of prejudice, which VA is 
required to rebut.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  

The Board finds that the notice errors committed by the RO were 
not prejudicial, as any deficiency in the June 2007 letter was 
harmless error.  The appellant is represented by a service 
organization that is intimately familiar with the adjudication of 
Veterans' claims, and the appellant has demonstrated actual 
knowledge of what is necessary to substantiate the claim on 
appeal.  She has consistently asserted that her husband's 
service-connected cancer was the cause of his death, and, at the 
September 2010 hearing, the appellant showed that the she was 
aware of the Veteran's service-connected conditions.  At the 
hearing, the evidence and information required to substantiate a 
DIC claim based on a condition not yet service-connected was 
reviewed and the appellant was provided with an additional 60 
days after the hearing to submit evidence in support of her 
appeal.  See Hearing transcript dated September 1, 2010, pages 8-
9.  She did not submit any additional evidence.

The effective date notice required by Dingess v. Nicholson, 19 
Vet. App. 473 (2006), was provided in February 2008.  Although 
complete notice was not provided prior to the initial 
adjudication of the claim in October 2007, the claim was 
readjudicated in a February 2008 statement of the case (SOC).  
See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as a SOC or SSOC, is sufficient 
to cure a timing defect); see also Mayfield v. Nicholson, 20 Vet. 
App. 537, 541-42 (2006).  Furthermore, in light of the denial of 
the cause of death claim, no disability rating or effective date 
will be assigned, so there can be no possibility of prejudice to 
the appellant under the holding in Dingess/Hartman.
 
VA also has a duty to assist a claimant in obtaining evidence to 
substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
This duty includes assisting the appellant in the procurement of 
the Veteran's service treatment records, other pertinent 
treatment records, and obtaining an opinion when necessary.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the Veteran's service 
treatment records, VA treatment records, and private treatment 
records are present in the claims folder.  The appellant has not 
identified additional relevant outstanding treatment records that 
VA has not obtained.  

At the September 2010 hearing, the appellant did indicate that 
the Veteran had received VA medical treatment in Daytona Beach, 
Florida, but also testified no VA doctor ever told her that the 
Veteran's orthopedic conditions, past history of radiation 
exposure, or treatment for cancer were related to his heart 
condition.  The Court has held that VA has a duty to obtain 
potentially relevant documents as the actual relevance of the 
documents cannot be known with certainty before they are 
obtained.  See Hyatt v. Nicholson, 21 Vet. App. 390, 394 (2007), 
order withdrawn by Hyatt v. Peake, 22 Vet. App. 211 (2008); 
Talley v. Brown, 6 Vet. App. 72, 74 (1993); Schafrath v. 
Derwinski, 1 Vet. App. 598, 593-94 (1991).  As the appellant has 
testified that these records would not show that the Veteran's 
death was related to his service-connected conditions and there 
is no indication that these records would otherwise support the 
appellant's claim for service connection for the cause of the 
Veteran's death, the Board finds that any such VA treatment 
records are not potentially relevant.  As such, VA has no duty to 
obtain these records as the records, if obtained, would make no 
difference in the result.  See Allday v. Brown, 7 Vet. App. 517, 
526 (1995); Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) 
(holding that the Secretary has a duty to assist the claimant in 
obtaining records where the claimant alleges facts that, if 
believed, might result in a compensable claim).

Furthermore, no VA opinion is necessary to satisfy the duty to 
assist in this case.  Under 38 U.S.C.A. § 5103A(d)(2), VA is 
required to obtain a medical opinion when such is necessary to 
make a decision on a claim.  A medical opinion is not necessary 
in this case as the evidence of record does not indicate that the 
Veteran's coronary heart disease with atrial fibrillation or 
coronary artery disease were related to his service or to his 
service-connected cancer residuals.  See Delarosa v. Peake, 515 
F.3d 1319, 1322 (Fed. Cir. 2008); 38 U.S.C. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  There is no competent lay or medical evidence 
suggesting that the Veteran's coronary heart disease or coronary 
artery disease had its onset during service or is related to his 
service-connected disabilities, or that his service-connected 
residuals of urinary bladder cancer and/or right knee and ankle 
disabilities caused or contributed to his death.  

The duty to assist has been satisfied as there is no reasonable 
possibility that any further assistance to the appellant by VA 
would serve any useful purpose.  See 
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); Canlas v. 
Nicholson, 21 Vet. App. 312 (2007); Forcier v. Nicholson, 19 Vet. 
App. 414 (2006); see also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (holding that there is no basis for a remand when no 
benefit would flow to the Veteran).  Therefore, because VA's 
duties to notify and assist have been met, there is no prejudice 
to the appellant in adjudicating this appeal.

Finally, the Board notes that a statement from the appellant's 
daughter was received in April 2006.  This letter described the 
Veteran's service, health history, and treatment for his service-
connected conditions.  As the information in the letter is 
redundant of the evidence of record, remand for the issuance of a 
supplemental statement of the case is not required.  


II.  Service Connection for the Cause of the Veteran's Death

The appellant seeks service connection for the cause of the 
Veteran's death.  She contends that his service-connected 
residuals of urinary bladder cancer, as a result of exposure to 
radiation, caused or materially contributed to his death.  

In order to establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or contributed 
substantially or materially to death.  A contributory cause of 
death is inherently one not related to the principal cause.  For 
a service-connected disability to be the principle cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
38 C.F.R. § 3.312(b).  For a service-connected disability to 
constitute a contributory cause, it is not sufficient to show 
that it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312(c)(1).  Service-connected diseases or injuries 
involving active processes affecting vital organs should receive 
careful consideration as a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of whether 
there were resulting debilitating effects and general impairment 
of health to an extent that would render the person materially 
less capable of resisting the effects of other disease or injury 
primarily causing death.  38 C.F.R. § 3.312(c)(3).

Therefore, service connection for the cause of a Veteran's death 
may be demonstrated by showing that the Veteran's death was 
caused by a disability for which service connection had been 
established at the time of death, or for which service connection 
should have been established.

Service connection is established where a particular injury or 
disease resulting in disability was incurred in the line of duty 
in active military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303(a); 3.306.  "[I]n order to establish service connection 
or service-connected aggravation for a present disability the 
veteran must show:  (1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service."  
Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303.  

Service connection may also be granted on a secondary basis for a 
disability that is proximately due to, or the result of, a 
service-connected disability.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary basis 
requires evidence that shows:  (1) a current disability exists; 
(2) the current disability was either (a) caused by or (b) 
aggravated by a service-connected disability.  Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  

The death certificate shows that the Veteran died due to cardiac 
arrest, coronary heart disease with atrial fibrillation, and 
coronary artery disease.  The Veteran's service treatment records 
do not show, nor does the appellant contend, that the Veteran was 
treated for, or diagnosed with, coronary heart disease with 
atrial fibrillation or coronary artery disease during service or 
immediately after service.  Both the Veteran's May 1946 
separation examination report and a July 1947 VA examination 
report list his cardiovascular condition as "normal."  A review 
of the record shows that the first evidence of any cardiovascular 
condition is the notation on the Veteran's April 1997 nuclear 
exposure examination that he has a 30 year history of 
hypertension, i.e., dating back to 1967.  An October 2004 post-
angioplasty report constitutes the earliest evidence of a 
diagnosis of coronary artery disease in the record.  Therefore, 
the preponderance of the evidence is against finding that the 
Veteran's cardiovascular condition was related to service.  Nor 
is there any competent evidence suggesting a relationship between 
the Veteran's cardiovascular condition and his service-connected 
residuals of urinary bladder cancer and/or right knee and ankle 
disabilities.  

In November 2008, the appellant submitted VA medical records and 
private medical records in support of her contention that the 
Veteran's death was due to his service-connected residuals of 
urinary bladder cancer.  These records consist of a May 1992 
private statement describing the Veteran's right elbow 
disability, a July 2004 VA appointment record showing the 
notation "floating rib, right side" and test results, an 
October 2004 post-angioplasty follow-up appointment, VA lab 
records dated from May 2004 to November 2004, a February 2006 
record of a cystoscopy and biopsy, an August 2006 MRI order due 
to an observed change in mental status, and the Veteran's service 
treatment records.  

Medical records submitted prior to the appellant's claim, dated 
October 2006 to November 2006, show that the Veteran was referred 
to long term care and subsequently moved to the Emory L. Bennett 
Memorial Veterans Nursing Home due to a change in mental status.  
His primary diagnoses at the time of admission were as follows: 
altered mental status, Parkinson's disease, congestive heart 
failure, hypertension, arterial fibrillation, valvular heart 
disease, cardiovascular disease, benign neoplasm of the nervous 
system, arteriosclerotic cardiovascular disease, osteoarthritis, 
and dysphagia. 

There is no evidence in these records indicating that the 
Veteran's cardiovascular condition was incurred in service or was 
otherwise related to service or service-connected disability, nor 
is there evidence showing that the Veteran's service-connected 
residuals of urinary bladder cancer or history of radiation 
exposure or right knee and ankle disabilities were in any way 
related to his death.  

At the September 2010 hearing, the appellant testified that the 
Veteran was diagnosed with a heart condition shortly after she 
first met him, between 1985 and 1990.  She testified that he 
still exercised somewhat after the diagnosis, but that he was 
more sedentary during the three years prior to his death.  As 
noted above, she testified that she was not told by any physician 
that the Veteran's orthopedic conditions, past history of 
radiation exposure, or treatment for cancer were related to his 
heart condition.  Therefore, the only evidence in the record in 
support of finding that the Veteran's death was service-connected 
consists of the appellant's lay assertions that the Veteran's 
death was due to his service-connected bladder cancer secondary 
to radiation.  It was her feeling that his cancer had returned.  
In some cases, lay evidence may be competent and credible on the 
issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. 
Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  Here, however, the 
issue of the cause of the Veteran's death is a medical question 
such that appropriate medical expertise is required to provide a 
competent opinion.  Therefore, as a lay person, the appellant is 
not competent to testify to the cause of the Veteran's death such 
that her contentions regarding the casue of his death do not 
constitute compentent evidence that the Board can properly 
consider. 

Therefore, as the preponderance of the evidence is against 
finding that the Veteran's cardiovascular condition was related 
to service or his service-connected disabilities, and the 
competent medical evidence of record does not show that the 
Veteran's service-connected residuals of urinary bladder cancer 
or history of radiation exposure or right knee and ankle 
disabilities were in any way related to his death, the Board 
finds that the evidence in this case is not so evenly balanced as 
to allow for the application of the benefit of the doubt rule as 
required by law and VA regulations.  See 38 U.S.C.A. § 5107.  
Accordingly, the appellant's claim for service connection for the 
Veteran's cause of death is denied.


ORDER

Service connection for the Veteran's cause of death is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


